Exhibit 10.1

 

FIFTH AMENDMENT TO
FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

This Fifth Amendment to Fifth Amended and Restated Credit Agreement (this “Fifth
Amendment” or “Amendment”) is entered into as of the 1st day of May, 2013 (the
“Effective Date”), by and among GEOMET, INC., a Delaware corporation
(“Borrower”), BANK OF AMERICA, N.A., as Administrative Agent (“Administrative
Agent”), and the Banks party hereto.

 

W I T N E S S E T H:

 

WHEREAS, Borrower, Administrative Agent, the financial institutions party
thereto as Banks and the other agents party thereto are parties to that certain
Fifth Amended and Restated Credit Agreement dated as of October 14, 2011 (as
amended, restated, supplemented or otherwise modified prior to the date hereof,
the “Credit Agreement”) (unless otherwise defined herein, all terms used herein
with their initial letter capitalized shall have the meaning given such terms in
the Credit Agreement as amended by this Fifth Amendment);

 

WHEREAS, pursuant to the Credit Agreement, the Banks have made a revolving
credit loan to Borrower and provided certain other credit accommodations to
Borrower;

 

WHEREAS, Borrower has advised Administrative Agent and the Banks that Borrower
intends to sell or otherwise transfer those certain Borrowing Base Properties
and related equipment and other property used solely in connection with such
Borrowing Base Properties listed on Exhibit A hereto;

 

WHEREAS Borrower has further advised Administrative Agent and the Banks that, as
a result of the reduction in projected production from the Alabama Asset Sale
(as hereinafter defined), the Credit Parties may elect to effect certain
Borrowing Base Hedge Monetizations in connection therewith;

 

WHEREAS, Borrower has requested, among other things, that the Banks, subject to
the conditions set forth herein, (a) consent to the Alabama Asset Sale, and
allow a portion of the proceeds received from such Alabama Asset Sale to be held
by Borrower for up to 180 days after the consummation thereof as a reserve to be
used to fund any related Borrowing Base Hedge Monetizations and certain other
post-closing purchase price adjustments, costs, charges and expenses described
in this Fifth Amendment, (b) consent to the Pocahontas Release (as hereinafter
defined), (c) redetermine the Borrowing Base as more specifically set forth in
Section 3 below and (d) amend certain terms and provisions of the Credit
Agreement as provided in this Fifth Amendment; and

 

WHEREAS, Administrative Agent and the Banks are willing to amend the Credit
Agreement as set forth below on the terms and conditions set forth herein.

 

NOW THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which

 

--------------------------------------------------------------------------------


 

are hereby acknowledged and confessed, Borrower, Administrative Agent and the
Banks party hereto hereby agree as follows:

 

Section 1.                                           Amendments.  In reliance on
the representations, warranties, covenants and agreements contained in this
Fifth Amendment, and subject to the satisfaction of each condition precedent set
forth in Section 4 herein, the Credit Agreement shall be amended effective as of
the Effective Date in the manner provided in this Section 1.

 

1.1                               Additional Definitions.  Section 1.1 of the
Credit Agreement is hereby amended to add thereto in alphabetical order the
following definitions which shall read in full as follows:

 

“Alabama Asset Sale” means the sale of those certain Borrowing Base Properties
and the equipment and other property used solely in connection with such
properties pursuant to the Alabama Asset Sale Documentation, which transaction
is more fully described in the Fifth Amendment.

 

“Alabama Asset Sale Documentation” means any and all escrow agreements, sale
agreements and/or other assignment documentation, as approved by and acceptable
to Administrative Agent, pursuant to which the Alabama Asset Sale will be
consummated.

 

“Alabama Asset Sale Earnest Money Deposit” means any deposit paid by the buyer
under the Alabama Asset Sale Documentation to Borrower or its Subsidiaries
pending closing of the Alabama Asset Sale, such deposit to be held by Borrower
in its primary operating account pending the crediting of such deposit against
the purchase price upon closing of the Alabama Asset Sale or return of such
deposit, or so much thereof as may be required under the terms of the Alabama
Asset Sale Documentation, to the buyer in the event that such sale fails to
close in accordance with its terms.

 

“Alabama Asset Sale Expense Reserve” means the amount reasonably estimated by
Borrower in a report provided to the Administrative Agent on or before the
closing date of the Alabama Asset Sale, not to exceed $5,000,000 of the cash
proceeds received by Borrower from the Alabama Asset Sale, to be held in reserve
by Borrower in its primary operating account pending disbursement in accordance
with Section 2.07(d), which amount shall be comprised solely of and spent to pay
the following: (i) an amount up to $2,600,000 in the aggregate necessary to
effect any Borrowing Base Hedge Monetization in connection with the Alabama
Asset Sale, plus (ii) an amount necessary to satisfy any post-closing purchase
price adjustments,  lease or other contract termination costs, employee
relocation

 

2

--------------------------------------------------------------------------------


 

expenses, and severance related obligations incurred by Borrower in connection
with the Alabama Asset Sale, plus (iii) an amount necessary to pay fees and
other transaction costs payable in accordance with or pursuant to the Fifth
Amendment or related to the Alabama Asset Sale and any federal or state income
taxes reasonably anticipated to be owed by any Credit Party as a result of the
Alabama Asset Sale.

 

“Fifth Amendment” means that certain Fifth Amendment to Fifth Amended and
Restated Credit Agreement dated as of May 1, 2013, among Borrower,
Administrative Agent and the Banks party thereto.

 

“Fifth Amendment Effective Date” means the date on which the conditions
specified in Section 4 of the Fifth Amendment are satisfied.

 

“Final Alabama Expense Settlement Date” means the date that is not more than 180
days after the consummation of the Alabama Asset Sale.

 

1.2                               Amendments to Definitions.  The definitions of
“Loan Papers” and “Monthly Loan Reduction” contained in Section 1.1 of the
Credit Agreement are hereby amended and restated in their entirety as follows:

 

“Loan Papers” means this Agreement, the First Amendment, the Second Amendment,
the Third Amendment, the Fourth Amendment, the Fifth Amendment, the Notes, each
Facility Guaranty now or hereafter executed, the Mortgages, the First Amended
and Restated Pledge and Security Agreement, the Borrower Pledge Agreement, each
Subsidiary Pledge Agreement now or hereafter executed, the Certificate of
Effectiveness, and all other certificates, documents or instruments delivered in
connection with this Agreement, as the foregoing may be amended from time to
time.

 

“Monthly Loan Reduction” means the sum of the collected balances on deposit in
the Sweep Accounts (including collection, operating, disbursement and all other
bank accounts, but excluding the segregated account) maintained by Borrower and
any of its Subsidiaries, minus (i) all outstanding and unpaid checks or
Automated Clearing House (ACH) payments, (ii) until the closing of the Alabama
Asset Sale, the Alabama Asset Sale Earnest Money Deposit, if any, (iii) from the
closing of the Alabama Asset Sale until the Final Alabama Expense Settlement
Date, the remaining balance of the Alabama Asset Sale Expense Reserve, if any,
and (iv) an amount equal to $2,000,000.  The

 

3

--------------------------------------------------------------------------------


 

Monthly Loan Reduction shall be calculated as of the close of business on the
24th day of each month or if the 24th day of the month is not a Domestic
Business Day then on the immediately preceding Domestic Business Day commencing
on August 24, 2012.

 

1.3                               Amendment to Section 2.7.  Section 2.7 of the
Credit Agreement shall be amended to insert new subsection (d) immediately after
subsection (c) therein which new subsection (d) shall read in full as follows:

 

“(d)                           Notwithstanding the foregoing, contemporaneously
with the closing of the Alabama Asset Sale, Borrower shall (i) apply all gross
proceeds received from the Alabama Asset Sale, including, without limitation,
any Alabama Asset Sale Earnest Money Deposit, less the Alabama Asset Sale
Expense Reserve, first, to repay all accrued and unpaid interest on the Loans,
second, to repay the outstanding principal balance of the Tranche B Loans until
repaid in full and third, to repay the outstanding principal balance of the
Tranche A Loans.  All funds held in the Alabama Asset Sale Expense Reserve shall
be disbursed by Borrower from time to time solely to pay amounts described in
the definition of Alabama Asset Sale Expense Reserve related to the Alabama
Asset Sale until the Final Alabama Expense Settlement Date, at which time any
remaining balance in the Alabama Asset Sale Expense Reserve shall be used to
repay the outstanding principal balance of the Tranche A Loans until repaid in
full.”

 

1.4                               Amendment to Section 2.12.  Section 2.12 of
the Credit Agreement is hereby amended by adding the following sentence
immediately after the final sentence thereof:

 

“Notwithstanding the foregoing, any such ticking fee due on June 1, 2013 shall
be deemed to have been partially prepaid by the amendment fee paid by Borrower
pursuant to Section 5.8 of the Fifth Amendment.”

 

1.5                               Amendment to Article X.  Subsection (a) of
Article X of the Credit Agreement shall be amended to delete the reference to
“$1,000,000” contained therein and replace it with “$1,500,000”.

 

Section 2.                                           Limited Consents.

 

2.1                               In reliance on the representations,
warranties, covenants and agreements contained in this Fifth Amendment, and
subject to the terms and conditions set forth in (i) this Section 2 and
(ii) Section 3 and Section 4 hereof, the Banks hereby consent to the Alabama
Asset Sale and any Borrowing Base Hedge Monetization effected by the Credit
Parties in connection therewith notwithstanding the restrictions set forth in
Section 9.5 of the Credit Agreement; provided, that each of the following
conditions is satisfied:

 

4

--------------------------------------------------------------------------------


 

(a)                                         the Alabama Asset Sale shall be
consummated and funded on or prior to June 30, 2013;

 

(b)                                         neither Borrower nor any Credit
Party shall sell, lease, transfer, abandon or otherwise dispose of any Borrowing
Base Property or terminate or otherwise effect any other Borrowing Base Hedge
Monetization pursuant to Section 9.5 of the Credit Agreement prior to the
consummation of the Alabama Asset Sale in accordance with the conditions set
forth in this Section 2 without the prior written consent of the Administrative
Agent;

 

(c)                                          the Alabama Asset Sale shall be
consummated pursuant to Alabama Asset Sale Documentation, the material terms of
which shall be acceptable to Administrative Agent, and no assets other than the
Borrowing Base Properties located in Alabama identified on Exhibit A hereto and
other related property used solely in connection therewith shall be sold or
otherwise assigned pursuant to the Alabama Asset Sale Documentation;

 

(d)                                         the gross cash proceeds received by
the Borrower upon the closing of the Alabama Asset Sale, including the Alabama
Asset Sale Earnest Money Deposit but excluding the Alabama Asset Sale Expense
Reserve (the “Alabama Net Cash Proceeds”) shall not be less than $52,000,000 in
the aggregate, which amount shall be paid to the Administrative Agent, and shall
be used to repay the Loans in the following order: (i) first, toward all accrued
and unpaid interest on the Loans to the date of such payment, (ii) second,
toward the outstanding principal balance of the Tranche B Loans until repaid in
full and (iii) third, toward the outstanding principal balance of the Tranche A
Loans until repaid in full; and

 

(e)                                          No Default or Event of Default
exists immediately prior to or after giving effect to the consummation of the
Alabama Asset Sale.

 

2.2                               In reliance on the representations,
warranties, covenants and agreements contained in this Fifth Amendment, and
subject to the terms and conditions set forth in (i) this Section 2 and
(ii) Section 3 and Section 4 hereof, the Banks hereby consent to the release of
the Liens granted under those Mortgages encumbering the rights of way and
surface use agreements as more fully described by that certain letter from the
Pocahontas Land Corporation and attached as Exhibit B hereto (the “Pocahontas
Release”), but only to the extent that no Default or event of Default exists
immediately prior to or after giving effect to the Pocahontas Release, the
Alabama Asset Sale has been consummated and funded in accordance with this
Section 2 and no Borrowing Base Deficiency shall exist or result therefrom. 
Subject to the terms and conditions hereof, the Banks hereby agree to release
and discharge, and to authorize the Administrative Agent to release and
discharge, all of their Liens and security interests on the property subject to
the Alabama Asset Sale upon consummation of such Alabama Asset Sale, including,
without limitation, the full release of all Mortgages filed in the State of
Alabama and partial releases of any related financing statements with respect
thereto.

 

Notwithstanding anything to the contrary contained in this Fifth Amendment, the
consents granted in this Section 2 are limited solely to the Alabama Asset Sale,
any related Borrowing Base Hedge Monetizations, and the Pocahontas Release and
nothing contained herein shall be deemed a consent to, or waiver of, any other
action or inaction of Borrower or any Credit Party, which constitutes (or would
constitute) a violation of any provisions of the Credit

 

5

--------------------------------------------------------------------------------


 

Agreement or any Loan Paper.  Neither the Banks nor Administrative Agent shall
be obligated to grant any future waivers, consents or amendments with respect to
any other provision of the Credit Agreement or any other Loan Paper.

 

Section 3.                                           Borrowing Base.  In
reliance on the representations, warranties, covenants and agreements contained
in this Fifth Amendment, and subject to the terms and conditions set forth
herein and the satisfaction of the conditions listed in Section 2 and Section 4
hereof, the Borrowing Base shall be redetermined pursuant to the following
formula (the “Borrowing Base Redetermination Formula):

 

(a)                                 prior to the consummation of the Alabama
Asset Sale, the existing Borrowing Base of $115,000,000; and

 

(b)                                 at any time thereafter, the lesser of
(i) $83,000,000 and (ii) the outstanding principal balance of the Loans after
giving effect to any application of the Alabama Net Cash Proceeds amount and any
further reductions in the outstanding principal balance of the Loans from the
Alabama Asset Sale Expense Reserve (such amount, the “Post-Alabama Asset Sale
Borrowing Base”).

 

Such Post-Alabama Asset Sale Borrowing Base shall be effective as of the
consummation of the Alabama Asset Sale in accordance with the conditions set
forth in Section 2 above, and shall remain effective until the next
Determination thereof.  Borrower and the Banks agree that the redetermination of
the Borrowing Base contained in this Section 3 (i) shall not be deemed to be a
request for a Special Determination by Supermajority Banks for purposes of
Section 4.3 of the Credit Agreement and (ii) shall be deemed to be the Scheduled
Determination scheduled for on or about June 30, 2013 for purposes of
Section 4.2 of the Credit Agreement.

 

Section 4.                                           Conditions Precedent to
Fifth Amendment.  The effectiveness of the amendments to the Credit Agreement
contained in Section 1 hereof, the limited consents contained in Section 2
hereof and the Borrowing Base established pursuant to Section 3 hereof are each
subject to the satisfaction of each of the following conditions precedent:

 

4.1                               Counterparts of Amendment.  Administrative
Agent shall have received counterparts of this Fifth Amendment executed on
behalf of Borrower, each Guarantor, Administrative Agent and Supermajority
Banks.

 

4.2                               Other Information.  Administrative Agent shall
have received such other information and documents as may be reasonably required
by Administrative Agent or its counsel.

 

4.3                               Authority Documentation.  Administrative Agent
shall have received such corporate resolutions, certificates and other documents
as Administrative Agent shall reasonably require evidencing the authority of
Borrower and Guarantors to enter into this Fifth Amendment and the other Loan
Papers contemplated hereby.

 

Section 5.                                           Representations and
Warranties of Borrower.  To induce the Banks and Administrative Agent to enter
into this Fifth Amendment, Borrower hereby represents and warrants to Banks and
Administrative Agent as follows:

 

6

--------------------------------------------------------------------------------


 

5.1                               Reaffirm Existing Representations and
Warranties.  Each representation and warranty of Borrower contained in the
Credit Agreement and the other Loan Papers is true and correct on the date
hereof and will be true and correct after giving effect to the amendments set
forth in Section 1 hereof, the limited consents set forth in Section 2 hereof
and the Borrowing Base established pursuant to Section 3 hereof.

 

5.2                               Due Authorization; No Conflict.  The
execution, delivery and performance by Borrower of this Fifth Amendment are
within Borrower’s corporate powers, have been duly authorized by all necessary
action, require no action by or in respect of, or filing with, any governmental
body, agency or official and do not violate or constitute a default under any
provision of applicable law or any Material Agreement binding upon Borrower or
any other Credit Party, or result in the creation or imposition of any Lien upon
any of the assets of Borrower or any other Credit Party.

 

5.3                               Validity and Enforceability.  This Fifth
Amendment constitutes the valid and binding obligation of Borrower and each
Guarantor enforceable in accordance with its terms, except as (a) the
enforceability thereof may be limited by bankruptcy, insolvency or similar laws
affecting creditor’s rights generally, and (b) the availability of equitable
remedies may be limited by equitable principles of general application.

 

5.4                               No Default.  No Default or Event of Default
shall have occurred which is continuing.

 

5.5                               No Material Adverse Effect.  There shall not
have occurred since December 31, 2012 any event or condition that has had or
could be reasonably expected, either individually or in the aggregate, to have a
Material Adverse Effect.

 

5.6                               Absence of Litigation.  There shall not be any
action, suit, investigation or proceeding pending or, to the knowledge of
Borrower, threatened in any court or before any arbitrator or governmental
authority that could reasonably be expected to have a Material Adverse Effect.

 

5.7                               Fees.  Borrower shall have paid all accrued
fees and expenses of Administrative Agent billed to Borrower on or prior to the
date of this Fifth Amendment (including the fees and expenses of counsel for
Administrative Agent and its financial advisor).

 

5.8                               Amendment Fee.  Borrower shall have paid a fee
of 25 basis points to each Bank based on such Bank’s pro rata amount of the
Tranche B Loans outstanding on the date hereof.

 

Section 6.                                           Miscellaneous.

 

6.1                               Reaffirmation of Loan Papers.  Any and all of
the terms and provisions of the Credit Agreement and the Loan Papers shall,
except as amended and modified hereby, remain in full force and effect.  The
amendments contemplated hereby shall not limit or impair any Liens securing the
Obligations, each of which are hereby ratified, affirmed and extended to secure
the Obligations as they may be increased pursuant hereto.

 

7

--------------------------------------------------------------------------------


 

6.2                               Parties in Interest.  All of the terms and
provisions of this Fifth Amendment shall bind and inure to the benefit of the
parties hereto and their respective successors and assigns.

 

6.3                               Legal Expenses.  Borrower hereby agrees to pay
on demand all reasonable fees and expenses of counsel to Administrative Agent
incurred by Administrative Agent in connection with the preparation, negotiation
and execution of this Fifth Amendment and all related documents.

 

6.4                               Counterparts.  This Fifth Amendment may be
executed in counterparts (including, without limitation, by electronic
signature), and all parties need not execute the same counterpart; however, no
party shall be bound by this Fifth Amendment until Borrower and each Bank has
executed a counterpart.  Facsimiles and counterparts executed by electronic
signature (e.g. pdf) shall be effective as originals.

 

6.5                               Complete Agreement.  THIS FIFTH AMENDMENT, THE
CREDIT AGREEMENT AND THE OTHER LOAN PAPERS REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
OR AMONG THE PARTIES.

 

6.6                               Headings.  The headings, captions and
arrangements used in this Fifth Amendment are, unless specified otherwise, for
convenience only and shall not be deemed to limit, amplify or modify the terms
of this Fifth Amendment, nor affect the meaning thereof.

 

6.7                               Governing Law.  This Fifth Amendment shall be
governed by, and construed in accordance with, the laws of the State of New
York, other than conflict of laws rules thereof.

 

6.8                               WAIVER, RELEASE, COVENANT NOT TO SUE, AND
INDEMNIFICATION.

 

(A)                               BORROWER AND EACH OF THE GUARANTORS (IN ITS
OWN RIGHT AND ON BEHALF OF ITS OFFICERS, EMPLOYEES, ATTORNEYS AND AGENTS) HEREBY
EXPRESSLY AND UNCONDITIONALLY ACKNOWLEDGE AND AGREE THAT IT HAS NO SETOFFS,
COUNTERCLAIMS, ADJUSTMENTS, RECOUPMENTS, DEFENSES, CLAIMS, CAUSES OF ACTION,
ACTIONS OR DAMAGES OF ANY CHARACTER OR NATURE, WHETHER CONTINGENT,
NONCONTINGENT, LIQUIDATED, UNLIQUIDATED, FIXED, MATURED, UNMATURED, DISPUTED,
UNDISPUTED, LEGAL, EQUITABLE, SECURED OR UNSECURED, KNOWN OR UNKNOWN, ACTUAL OR
PUNITIVE, FORESEEN OR UNFORESEEN, DIRECT, OR INDIRECT, AGAINST ADMINISTRATIVE
AGENT, ANY BANK, ANY OF THEIR AFFILIATES OR ANY OF THEIR OFFICERS, DIRECTORS,
AGENTS, EMPLOYEES, ATTORNEYS, ADVISORS OR REPRESENTATIVES (COLLECTIVELY, THE
“BANK-RELATED PARTIES”) OR ANY GROUNDS OR CAUSE FOR REDUCTION, MODIFICATION, SET
ASIDE OR SUBORDINATION OF THE OBLIGATIONS OR AMOUNTS OWED UNDER THE LOAN PAPERS
OR ANY LIENS OR SECURITY INTERESTS OF ADMINISTRATIVE

 

8

--------------------------------------------------------------------------------


 

AGENT.  IN PARTIAL CONSIDERATION FOR THE AGREEMENT OF ADMINISTRATIVE AGENT AND
BANKS TO ENTER INTO THIS AMENDMENT, BORROWER AND EACH OF THE GUARANTORS HEREBY
KNOWINGLY AND UNCONDITIONALLY WAIVES AND FULLY AND FINALLY RELEASES AND FOREVER
DISCHARGES THE BANK-RELATED PARTIES FROM ANY AND ALL SETOFFS, COUNTERCLAIMS,
ADJUSTMENTS, RECOUPMENTS, CLAIMS, CAUSES OF ACTION, ACTIONS, GROUNDS, CAUSES,
DAMAGES, COSTS AND EXPENSES OF EVERY NATURE AND CHARACTER, WHETHER CONTINGENT,
NONCONTINGENT, LIQUIDATED, UNLIQUIDATED, FIXED, MATURED, UNMATURED, DISPUTED,
UNDISPUTED, LEGAL, EQUITABLE, SECURED OR UNSECURED, KNOWN OR UNKNOWN, ACTUAL OR
PUNITIVE, FORESEEN OR UNFORESEEN, DIRECT OR INDIRECT WHICH BORROWER OR ANY OF
THE GUARANTORS NOW OWNS AND HOLDS, OR HAS AT ANY TIME HERETOFORE OWNED OR HELD
(COLLECTIVELY, THE “RELEASED CLAIMS”), SUCH WAIVER, RELEASE AND DISCHARGE BEING
MADE WITH FULL KNOWLEDGE AND UNDERSTANDING OF THE CIRCUMSTANCES AND EFFECTS OF
SUCH WAIVER, RELEASE AND DISCHARGE AND AFTER HAVING CONSULTED LEGAL COUNSEL OF
ITS OWN CHOOSING WITH RESPECT THERETO.  BORROWER AND EACH OF THE GUARANTORS
FURTHER COVENANTS AND AGREES NEVER TO COMMENCE, VOLUNTARILY AID IN ANY WAY,
FOMENT, PROSECUTE, OR CAUSE TO BE COMMENCED OR PROSECUTED AGAINST ANY OF THE
BANK-RELATED PARTIES ANY ACTION OR OTHER PROCEEDING BASED UPON ANY OF THE
RELEASED CLAIMS.  THIS PARAGRAPH IS IN ADDITION TO ANY OTHER RELEASE OF ANY OF
THE BANK-RELATED PARTIES BY BORROWER OR ANY OF THE GUARANTORS AND SHALL NOT IN
ANY WAY LIMIT ANY OTHER RELEASE, COVENANT NOT TO SUE, OR WAIVER BY BORROWER OR
ANY OF THE GUARANTORS IN FAVOR OF ANY OF THE BANK-RELATED PARTIES.

 

(B)                               IN ADDITION TO, AND WITHOUT LIMITATION OF, ANY
AND ALL INDEMNITIES PROVIDED IN THE LOAN PAPERS, BORROWER AND EACH OF THE
GUARANTORS SHALL AND DO HEREBY, JOINTLY AND SEVERALLY, INDEMNIFY AND HOLD EACH
OF THE BANK-RELATED PARTIES HARMLESS FROM AND AGAINST ANY AND ALL CLAIMS,
LIABILITY, LOSSES, DAMAGES, CAUSES OF ACTION, SUITS, JUDGMENTS, COSTS, AND
EXPENSES, INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ FEES, ARISING OUT OF OR FROM
OR RELATED TO ANY OF THE LOAN PAPERS.  IF ANY ACTION, SUIT, OR PROCEEDING IS
BROUGHT AGAINST ANY OF THE BANK-RELATED PARTIES, BORROWER AND EACH OF THE
GUARANTORS SHALL, AT ADMINISTRATIVE AGENT OR SUCH BANK’S REQUEST, DEFEND THE
SAME AT THEIR SOLE COST AND EXPENSE, SUCH COST AND EXPENSE TO BE A JOINT AND
SEVERAL LIABILITY OF BORROWER AND EACH OF THE GUARANTORS, BY COUNSEL SELECTED BY
BORROWER SUBJECT TO THE REASONABLE APPROVAL OF ADMINISTRATIVE AGENT. 
NOTWITHSTANDING ANY PROVISION OF THIS AMENDMENT OR ANY OTHER LOAN PAPER, THIS
SECTION SHALL REMAIN IN FULL FORCE AND EFFECT AND SHALL SURVIVE ANY DELIVERY AND

 

9

--------------------------------------------------------------------------------


 

PAYMENT ON THE OBLIGATIONS OWED PURSUANT TO THE CREDIT AGREEMENT, THIS AMENDMENT
AND THE OTHER LOAN PAPERS.

 

(C)                               The agreements of Borrower and Guarantors set
forth in this Section 6.8 shall survive termination of this Fifth Amendment.

 

6.9                               Acknowledgment of the Borrower and
Guarantors.  Borrower and each Guarantor acknowledges and agrees that
Administrative Agent and each of the Banks party hereto have executed this
Amendment in its sole discretion and without any obligation.  Borrower and each
Guarantor further acknowledge and agree that any action taken or not taken by
Administrative Agent and Banks prior to, on or after the date hereof shall not
constitute a waiver or modification of any terms, covenant or provision of any
Loan Paper other than as specified herein or prejudice any rights or remedies
other than as specified herein which Administrative Agent or any Bank now has or
may have in the future under any Loan Paper, applicable law or otherwise, all of
which rights and remedies are expressly reserved by Administrative Agent and
Banks.  Borrower and each Guarantor hereby ratifies and confirms its respective
obligations under the Loan Papers.

 

6.10                        Loan Paper.  This Amendment is a Loan Paper and is
subject to all provisions of the Credit Agreement applicable to Loan Papers, all
of which are incorporated in this Amendment by reference the same as if set
forth in this Amendment verbatim.

 

IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to be
duly executed by their respective authorized officers on the date and year first
above written.

 

[Signature Pages to Follow]

 

10

--------------------------------------------------------------------------------


 

 

 

BORROWER:

 

 

 

 

 

GEOMET, INC.,

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Tony Oviedo

 

 

Name:

Tony Oviedo

 

 

Title:

Senior Vice President, Chief Financial

 

 

 

Officer and Assistant Secretary

 

[Signature Page]

FIFTH AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

GEOMET, INC.

 

--------------------------------------------------------------------------------


 

 

 

ADMINISTRATIVE AGENT/BANK:

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

 

as Administrative Agent

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kathleen L. Padilla

 

 

 

Kathleen L. Padilla,

 

 

 

Assistant Vice President

 

 

 

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

 

as a Bank

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kathleen L. Padilla

 

 

 

Kathleen L. Padilla,

 

 

 

Assistant Vice President

 

[Signature Page]

FIFTH AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

GEOMET, INC.

 

--------------------------------------------------------------------------------


 

 

 

OTHER BANKS:

 

 

 

 

 

WELLS FARGO BANK, N.A.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Rick Hawthorne

 

 

Name:

Rick Hawthorne

 

 

Title:

Director

 

[Signature Page]

FIFTH AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

GEOMET, INC.

 

--------------------------------------------------------------------------------


 

 

 

BANK OF SCOTLAND

 

 

 

 

 

 

 

 

 

 

By:

/s/ Stephen Giacolone

 

 

Name:

Stephen Giacolone

 

 

Title:

Assistant Vice President

 

[Signature Page]

FIFTH AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

GEOMET, INC.

 

--------------------------------------------------------------------------------


 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ William J. Umscheid

 

 

Name:

William J. Umscheid

 

 

Title:

Vice President

 

[Signature Page]

FIFTH AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

GEOMET, INC.

 

--------------------------------------------------------------------------------


 

 

 

COMERICA BANK

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey M. Parilla

 

 

Name:

Jeffrey M. Parilla

 

 

Title:

Vice President

 

[Signature Page]

FIFTH AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

GEOMET, INC.

 

--------------------------------------------------------------------------------


 

 

 

CAPITAL ONE, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael Higgins

 

 

Name:

Michael Higgins

 

 

Title:

Vice President

 

[Signature Page]

FIFTH AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

GEOMET, INC.

 

--------------------------------------------------------------------------------


 

The undersigned (i) consents and agrees to this Fifth Amendment and (ii) agrees
that the Loan Papers to which it is a party shall remain in full force and
effect and shall continue to be the legal, valid and binding obligation of the
undersigned, enforceable against it in accordance with its terms.

 

 

 

CONSENTED, ACKNOWLEDGED AND AGREED TO BY:

 

 

 

 

 

GEOMET GATHERING COMPANY, LLC,

 

 

an Alabama limited liability company

 

 

 

 

 

 

 

 

 

By:

/s/ Tony Oviedo

 

 

Name:

Tony Oviedo

 

 

Title:

Manager

 

 

 

 

 

 

 

 

 

 

GEOMET OPERATING COMPANY, INC.,

 

 

an Alabama corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Tony Oviedo

 

 

Name:

Tony Oviedo

 

 

Title:

Senior Vice President, Chief Financial

 

 

 

Officer and Assistant Secretary

 

[Signature Page]

FIFTH AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

GEOMET, INC.

 

--------------------------------------------------------------------------------